Order, Supreme Court, New York County, entered on October 9, 1975, denying motions to dismiss the complaint herein on the grounds that the court lacked jurisdiction over defendants and forum non conveniens and granting plaintiff’s cross motion to strike the affirmative, *776defense of lack of jurisdiction, unanimously affirmed. Respondent shall recover of appellants $60 coses and disbursements of this appeal. The guarantees sued upon were concededly executed on plaintiff-bank’s form of guarantee instrument, which provided, in pertinent part, as follows: “This guaranty and the rights and obligations of the Bank and of the undersigned hereunder shall be governed and construed in accordance with the law of the State of New York; and this guaranty is binding upon the undersigned, his, their or its executors, administrators, successors or assigns, and shall inure to the benefit of the Bank, its successors or assigns. In the event that the Bank brings any action or suit in any court of record of New York State or the Federal Government to enforce any or all liabilities of the undersigned hereunder, service of process may be made upon the undersigned by mailing a copy of the summons to the undersigned at the address below set forth.” It is beyond dispute in this record that delivery of the guarantees to plaintiff in this State was authorized by defendants and that, in reliance thereon, plaintiff made loans here which were payable here. Accordingly, we have no hesitancy in upholding jurisdiction and rejecting defendants’ claim based upon forum non conveniens. Concur—Markewich, J. P., Murphy, Silverman, Capozzoli and Lane, JJ.